DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sciarrillo (U.S. Publication No. 2015/0069630 AA1)
	With respect to claim 2, Sciarrillo discloses an apparatus, comprising: a first pillar [316] comprising a first memory cell [314] coupled with a first conductive line [304] and a second conductive line [317] that each comprise a first conductive material; a second pillar [316] comprising a second memory cell [314] coupled with the second conductive line and a third conductive line [304] that comprises the first conductive material; and a second conductive material below the second conductive line, at least a portion of the second conductive material extending below an upper surface of the first pillar and an upper surface of the second pillar at a location between the first pillar and the second pillar (See Figure 3O)
	With respect to claim 3, Sciarrillo discloses a dielectric material [322] between the first pillar and the second pillar, wherein the portion of the second conductive material extends below at least a portion of the dielectric material (see Figure 3K and ¶[0073]).
	With respect to claim 4, Sciarrillo discloses wherein the portion of the second conductive material has a first dimension equal to a distance between the first pillar and the second pillar and a second dimension equal to a width of the first memory cell, the second memory cell, or both (See Figure 3O).
	With respect to claim 5, Sciarrilloo discloses wherein the portion of the second conductive material comprises a lower surface that is rounded along the first dimension and linear along the second dimension (See Figure 3O)
	With respect to claim 6, Sciarrillo discloses wherein at least a portion of the second conductive material is located between the first pillar and the second conductive line and between the second pillar and the second conductive line (see Figure 3O).
	With respect to claim 7, Sciarrillo discloses wherein the second conductive material has a first thickness above the first pillar and the second pillar and a second thickness between the first pillar and the second pillar, the second thickness greater than the first thickness (See Figure 3O)
	With respect to claim 8, Sciarrillo discloses wherein an upper surface of the portion of the second conductive material is co-planar with the upper surface of the first pillar and the upper surface of the second pillar (See Figure 3O).
	With respect to claim 9, Sciarrillo discloses a memory device, comprising: a memory array, comprising: a plurality of pillars [316], wherein each pillar of the plurality of pillars comprises a respective memory cell [314] coupled with two or more conductive lines of the memory array, and wherein each of the conductive lines comprises a first conductive material [304]; and a second conductive material [317] deposited above the plurality of pillars, wherein at least a portion of the second conductive material extends below an upper surface of each respective pillar of the plurality of pillars at a location between neighboring pillars of the plurality of pillars (See Figure 3O).
	With respect to claim 10, Sciarrillo discloses wherein the second conductive material extends below the upper surface of each pair of neighboring pillars of the plurality of pillars to a depth which is inversely proportional to a respective first width of each pillar of the respective pairs of neighboring pillars (See ¶[0079] and Figure 3O).
	With respect to claim 11, Sciarrillo discloses wherein a respective second width of each pillar of the plurality of pillars is directly proportional to the depth and inversely proportional to the respective first width (See ¶[0079] and Figure 3O).
	With respect to claim 12, Sciarrillo discloses wherein the memory array further comprises: a dielectric material [322] deposited between the neighboring pillars, wherein the portion of the second conductive material at the location between the neighboring pillars extends below at least a portion of the dielectric material (see Figure 3K and ¶[0073]).
	With respect to claim 13, Sciarrillo discloses wherein the portion of the second conductive material has a first dimension equal to a distance between a first pillar of the neighboring pillars and a second pillar of the neighboring pillars, and wherein the portion of the second conductive material has a second dimension equal to a width of a first memory cell of the first pillar, a second memory cell of the second pillar, or both (See Figure 3O).
	With respect to claim 14, Sciarrillo discloses wherein the portion of the second conductive material comprises a lower surface that is rounded along the first dimension and linear along the second dimension (See Figure 3O).
	With respect to claim 15, Sciarrillo discloses an apparatus, comprising: a first pillar [316] comprising a first memory cell [314] coupled with a first conductive line and a second conductive line that each comprise a first conductive material [304]; a second pillar [316] comprising a second memory cell [3114] coupled with the second conductive line and a third conductive line that comprises the first conductive material, the first and second pillars each having a respective first width; and a second conductive material below the second conductive line, at least a portion of the second conductive material extending below an upper surface of the first pillar and an upper surface of the second pillar at a location between the first pillar and the second pillar and to a depth below the upper surfaces of the first and second pillars, wherein the depth of the second conductive material is inversely proportional to the respective first width (See ¶[0079] and Figure 3O).
	With respect to claim 16, Sciarrillo discloses wherein the first and second pillars each have a respective second width that is directly proportional to the depth of the second conductive material and inversely proportional to the respective first width (See ¶[0079] and Figure 3O).
	With respect to claim 17, Sciarrillo discloses a dielectric material [322] between the first pillar and the second pillar, wherein the portion of the second conductive material extends below at least a portion of the dielectric material (see Figure 3K and ¶[0073]).
	With respect to claim 18, Sciarrillo discloses the portion of the second conductive material has a first dimension equal to a distance between the first pillar and the second pillar and a second dimension equal to the respective first width, the respective second width, or both (See Figure 3O).
	With respect to claim 19, Sciarrillo discloses the portion of the second conductive material comprises a lower surface that is rounded along the first dimension and linear along the second dimension (See Figure 3O).
	With respect to claim 20, Sciarrillo discloses wherein at least a portion of the second conductive material is located between the first pillar and the second conductive line and between the second pillar and the second conductive line (See Figure 3O).
	With respect to claim 21, Sciarrillo discloses wherein the second conductive material has a first thickness above the first pillar and the second pillar and a second thickness between the first pillar and the second pillar, the second thickness greater than the first thicknes (See Figure 3O).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Pellizzer et al. (U.S. Patent No. 9,299,747 B1) discloses a vertical memory array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818